Citation Nr: 1133496	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-36 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to June 1972.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  In April 2010, the Board remanded the appellant's claim for additional development.

As a preliminary matter, the Board notes that in May 2011 correspondence, the Veteran's service representative requested that the appellant's case be advanced on the docket due to advancing age, stating that the appellant is over 75 years of age.  38 C.F.R. § 20.900 (2010).  After a review of the record, the Board finds that grounds for advancement on the docket are not shown.  Specifically, the record reveals that the appellant's birth date is in December 1943 and that she is, therefore, only 67 years of age.  As the appellant is not of advanced age of 75 or more years of age, the motion for advancement on the docket is denied.  38 C.F.R. § 20.900 (2010).


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2005, from liver cancer.  

2.  At the time of his death, the Veteran was not service connected for any disabilities.  

3.  The evidence of record weighs against a finding that the Veteran was exposed to ionizing radiation in service. 

4.  The Veteran's liver cancer first manifested many years after service and is unrelated to any incident of service, including alleged exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Liver cancer was not incurred in or aggravated by the Veteran's active service, and is not proximately due to or the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1131; 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2010).

2.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1310, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370  (Fed. Cir. 2000). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection for certain chronic diseases, including malignant tumors, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2010).  A radiation-exposed Veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3) (2010).  In applying the statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4) (2010).  When it has been determined that:  (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration. 38 C.F.R. § 3.311(c) (2010).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2010).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2010). 
Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service connection claims based on in-service exposure to radiation may be addressed under 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311.

The Veteran died in August 2005.  The cause of death was listed as liver cancer.  The appellant contends that the Veteran's liver cancer was the result of ionizing radiation exposure in service.

The first question before the Board is whether the Veteran meets the criteria for qualification as a radiation-exposed Veteran.  The Veteran's service records do not show any exposure to radiation monitored by dosimetry badge or that he participated in atmospheric nuclear weapon testing or any other radiation risk activity, as defined by 38 C.F.R. § 3.309(d)(3).  In addition, a September 2010 written statement from the Defense Threat Reduction Agency (DTRA) indicates that the Veteran neither participated in nor was assigned duty in support of atmospheric nuclear testing.  As there is no evidence demonstrating participation in a radiation-risk activity, the Board finds that he does not meet the criteria for qualification as a radiation-exposed Veteran.  38 C.F.R. § 3.309(d)(3) (2010).

As the Veteran's participation in a radiation-risk activity has not been confirmed, in order to qualify for service connection for liver cancer as a result of exposure to ionizing radiation, there must be evidence documenting the level of his radiation exposure, and his liver cancer, as a radiogenic disease, must be determined by the VA Under Secretary of Health to be related to ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service.  38 C.F.R. § 3.311 (2010).

Here, the appellant asserts that the Veteran was exposed to ionizing radiation as a result of duties involving special weapons handling.  In support of her claim, the appellant notes the Veteran's service records showing assignment with a nuclear weapons unloading crew and service examination reports that document the Veteran's report of working with a radioactive substances related to his special weapons handling duties.  The appellant specifically cites a May 1959 service examination report in support of her contentions, asserting that the examination report definitively documents that the Veteran was exposed to ionizing radiation.  

A review of the Veteran's service personnel records show that the Veteran's duties in service involved nuclear weapons loading and special weapons handling.  Service medical records reveal a May 1959 report of medical history in which the Veteran reported working with radioactive substances in his duties with a special weapons loading crew.  In the physician's summary, it was noted that the Veteran's involvement in special weapons handling was not considered disqualifying "since accurate records of exposure to ionizing radiation are kept."  While suggestive of exposure to ionizing radiation, a notation that "records of exposure to ionizing radiation are kept" is not conclusive evidence of exposure in the absence of records documenting such exposure.  In that regard, the Veteran's service records do not show any exposure to radiation monitored by dosimetry badge or otherwise document that the Veteran was exposed to ionizing radiation.  

Nevertheless, in light of the evidence suggesting potential exposure, VA attempted to verify the appellant's assertion that the Veteran was exposed to ionizing radiation in service by means other than the Veteran's service records.  38 C.F.R. § 3.311(a)(1) (2010).  In June 2010, VA contacted DTRA requesting a radiation dose estimate for the Veteran based on his assignment as a nuclear weapons loading crew with the Nuclear Weapons Loading Organization of his attack squadron and the various trainings and courses he completed relating to special weapons.  In September 2010, DTRA responded that the Veteran's various unit assignments, duties, and trainings, did not indicate that the Veteran was assigned duty in support of atmospheric nuclear testing and, further, that a careful search of available dosimetry records did not reveal any record of radiation exposure for the Veteran.  VA then contacted the Department of the Navy's Naval Dosimetry Center in September 2010 and requested records relating to the Veteran's occupational radiation exposure while in the Navy.  In October 2010, the Naval Dosimetry Center responded that a review of the Naval Exposure Registry by the Veteran's name, service number, and social security number revealed no reports of occupational exposure to ionizing radiation.  

Thereafter, in December 2010, the Director of Compensation and Pension Service requested from the Under Secretary for Health an opinion based on the evidence of record as to whether it was likely, unlikely, or as likely as not that the Veteran's hepatocellular carcinoma resulted from exposure to radiation in service.  In response, the VA Director of Radiation and Physical Exposures provided an advisory medical opinion in January 2011 indicating that since there was no record of radiation exposure, it was unlikely that the Veteran's hepatocellular carcinoma could be attributed to radiation exposure in the military service.  Then, based on the advisory medical opinion and a review of the evidence in its entirety, the Director of Compensation and Pension Service determined that there was no reasonable possibility that the Veteran's hepatocellular carcinoma resulted from radiation exposure in service.

The Board recognizes that the appellant has asserted that the Veteran was exposed to ionizing radiation during his military service and, further, that his liver cancer was caused by radiation exposure.  However, despite attempts by VA to verify such exposure, the service evidence does not show that the Veteran was exposed to ionizing radiation apart from the appellant's uncorroborated statements.  The Board acknowledges that the appellant is competent to report that as to which she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465  (1994).  However, she is not competent to offer an opinion as to Veteran's actual exposure to ionizing radiation in service as there is no evidence of record indicating that she has the specialized knowledge to make such a determination.  Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opinion on matter requiring specialized knowledge).  Nor is she competent as a layperson to give a medical opinion on a diagnosis or etiology of a disorder, such as attributing the Veteran's liver cancer to radiation exposure.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).

The Board finds that the competent evidence of record does not show that the Veteran died of liver cancer that was related to in-service ionizing radiation exposure.  Indeed, the competent evidence weighs against such a finding as the evidence does not show in-service ionizing radiation exposure, and as it has been expressly determined that there is no reasonable possibility that the Veteran's hepatocellular carcinoma resulted from radiation exposure in service.  The appellant has not submitted any other evidence that documents that the Veteran was exposed to ionizing radiation in service.

Accordingly, because the evidence weighs against a finding that the Veteran was exposed to ionizing radiation in service, and because it has been determined that the Veteran's liver cancer was not the result of radiation exposure in service, service connection for liver cancer as secondary to exposure to ionizing radiation is not warranted.  38 C.F.R. §§ 3.309, 3.311 (2010). 

Furthermore, the Board finds that service connection is not warranted on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran's service medical records are negative for any complaints or clinical findings pertaining to liver problems, and the record shows that the Veteran's liver cancer was not diagnosed until July 2005, more than 33 years after he left active service.  In view of the lengthy period without evidence of any complaints or clinical findings, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In this case, the determinative question involves medical causation.  Therefore, medical evidence of an association or link between the Veteran's liver cancer, first shown after service, and an injury, disease, or event in service is needed, and a lay assertion on medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2010).

Here, there is no competent medical evidence of an association or link between the Veteran's liver cancer and an injury, disease, or event in service.  At no time has any treating physician related the Veteran's liver cancer to any aspect of his military service.  Nor has the appellant offered any competent medical evidence indicating that the Veteran's liver cancer was related to his military service.  Indeed, the appellant has not asserted that the Veteran's liver cancer was related to his military service other than as secondary to exposure to iodizing radiation.

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, there is no evidence of complaints or treatment regarding any liver problems during the Veteran's period of active service.  As there is no evidence of treatment for or complaints of such problems in service, and no evidence indicating that the Veteran's liver cancer may otherwise be associated with his military service, the Board finds that a VA examination is not required in this case.  Wells v. Principi, 326 F.3d 1381  (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the Board observes that since neither liver cancer nor any other malignant tumor was diagnosed within one year of service separation, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2010).

In sum, the evidence shows that the Veteran developed the liver cancer, which led to his death, many years after service.  That condition was not service-connected, and the competent medical evidence of record is against a finding that the Veteran's liver cancer was caused by any incident of service, to include alleged exposure to ionizing radiation.  The weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.  As a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2005 and August 2009; a rating decision in September 2006; a statement of the case in September 2007; and, a supplemental statement of the case in October 2009.  Those documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the February 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board has also considered whether a VA medical opinion is necessary for proper adjudication of the appellant's claim.  As the evidence does not show any manifestation of liver cancer or other form of cancer during service or for many years thereafter, however, and as there is no medical evidence of record that even suggests a relationship between the Veteran's death and his military service, an opinion is not necessary.  38 U.S.C.A. § 5103A(a).  In this regard, the Board notes that the standard for determining whether a VA medical opinion is necessary in a service connection for the cause of death case is higher than that for determining whether an examination is necessary in a general claim for service connected disability.  De La Rosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).


Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


